Citation Nr: 1522967	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989), (Nehmer) for the issue of entitlement to service connection for a heart disability to include ischemic heart disease.

2.  Entitlement to service connection for cause of death claimed as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION


The Veteran had active service from January 1970 to November 1971.  He died in June 1998.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction now rests with the Columbia, South Carolina RO.  

The Board notes that it has reviewed the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange during his service. 

2.  Ischemic heart disease is not shown by the record.  

3.  A heart disability was not manifest during active service, cardiovascular renal disease was not manifest within one year of separation from active duty, and a heart disability is not otherwise attributable to active service to include exposure to any herbicides while serving in Vietnam.


CONCLUSION OF LAW

The criteria for retroactive benefits under Nehmer for the issue of service connection for a heart disability, to include ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in December 2010, the appellant was provided VCAA notice.  The Board recognizes that while the December 2010 letter provided information regarding the assignment of disability ratings and effective dates, it did not advise the appellant of the information and evidence needed to substantiate the claim.  The Board finds, however, that the appellant's testimony and written statements reflect actual knowledge of the evidence necessary to support a claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law). 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

In a June 1992 rating decision, the Veteran was granted nonservice-connected pension benefits.  The Veteran died in June 1998.  As the RO used the rating code for ischemic heart disease and such was subsequently added to the list of disabilities recognized as being related to herbicide exposure, the appellant was notified in December 2010 that a special review of the claim under Nehmer would be conducted.  In a February 2012 rating decision, the claim for service connection for ischemic heart disease as a result of exposure to herbicides was denied.  The appellant appeals.   

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as cardiovascular renal disease, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of these conditions.

An accrued benefits claim arises after a veteran has died.  Although a veteran's claim does not survive his death, see Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be entitled to accrued benefits under certain conditions. Among requirements for accrued benefits are that a claim must be filed within the year after the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applicable law provides that an individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Initially, the Board finds against service connection for ischemic heart disease on a presumptive basis.  To that end, certain diseases, to include ischemic heart disease, may be presumed to have resulted from in-service exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e).  VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816, see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

In this case, the Veteran's DD 214 (separation document) clearly reflects service in Vietnam, thus he is presumed to have been exposed to Agent Orange during such service.  The record, however, does not establish that the Veteran had been diagnosed with ischemic heart disease during his lifetime.  While the record shows diagnoses for congestive heart failure and cardiomyopathy, these disorders are not disabilities that can be presumed to be the result of Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  The Veteran is not entitled to service connection for ischemic heart disease on a presumptive basis stemming from his exposure to herbicides in service because a diagnosis of such is not shown in the record.  

The Board further finds against service connection for a heart disability on a direct basis.  To that end, service treatment records are negative for any complaints, treatment and/or diagnoses for the heart.  At separation, the heart and vascular systems were found to be normal.  There is also no evidence of compensably disabling cardiovascular renal disease within one year of separation from active duty. 

A review of the record discloses that the Veteran's heart disability manifested years post service.  To that end, heart problems are not shown in the record until about two decades post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorder is shown years post-service and there is no competent evidence that attributes the pathology to service or the symptoms therein.

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's heart disability directly to service.  There is no competent evidence or opinion that the Veteran's disability was related to his military service and neither the appellant nor her representative has presented any such opinion. 

The Board recognizes that the appellant, who met the Veteran in 1994, has presented testimony about the Veteran's heart problems during his lifetime.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of the Veteran's heart problems falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In sum, the most probative evidence of record is devoid of a showing that the Veteran's heart disability was related to service or any incident therein.  Hence, entitlement to service connection for a heart disability is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989), (Nehmer) for the issue of entitlement to service connection for a heart disability to include ischemic heart disease is denied.  


REMAND

The appellant appeals the denial of service connection for cause of death.  A review of the record discloses that the appellant has not been given proper Veterans Claims Assistance Act of 2000 (VCAA) notice in regards to this issue.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held, inter alia, that in the context of a claim for service connection for the cause of a veteran's death for the purpose of Dependency and Indemnity Compensation (DIC) benefits, the VCAA notice must include: (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected.  Hupp, 21 Vet. App. at 352-53.  The Board finds that the appellant has not been afforded such notice.  On remand, the appellant should be afforded such notice. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by the VCAA is completed.  The VCAA notice must specifically include: (1) a statement of the disabilities for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on disability not yet service connected.  Hupp, 21 Vet. App. at 352-53.

2. Thereafter, the appellant and her representative should be given the opportunity to respond.  If additional evidence if submitted and the benefits sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


